Citation Nr: 1825367	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  15-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971, including service in the Republic of Vietnam from January 1971 to May 1971.  He was awarded the Combat Action Ribbon for his service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension, which he contends may be due to exposure to herbicide agents during service.  See August 2017 Hearing Transcript, 8.  

The Veteran's DD Form 214 shows that he served in the Republic of Vietnam from January 1971 to May 1971, which is during the Vietnam Era.  See 38 U.S.C. § 1116(f) (2012) and 38 C.F.R. § 3.307(a)(6)(iii) (2017).  He is presumed to have been exposed to herbicides agents (to include Agent Orange).  

Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927   (Aug. 10, 2012).  A medical opinion would be helpful in deciding this claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additional development is also needed.  At the August 2017 hearing, the Veteran testified that his initial diagnosis of hypertension was in 1972 by a private medical doctor in Atlanta, Georgia.  He was unable to recall the physician's name.  He reported that he has been on hypertension medication since then.  See Hearing Transcript, 4.  The file was held open for an additional 60 days to allow the Veteran to submit these treatment records.  Although no additional records were provided within the 60 days, the case is being remanded for other development.  Therefore, the Veteran will have another opportunity to identify that physician and/or submit those medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any outstanding medical records not already associated with the claims file, including from his former private physician in 1972.  After receiving any necessary authorization, request any identified records.  Notify the Veteran of the results in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain updated VA treatment records, including from the VA medical center in Spartanburg, South Carolina.  

3.  Schedule the Veteran for an examination to evaluate the nature and etiology of his hypertension.  The examiner must review the entire claims folder and conduct appropriate diagnostic testing.  The examiner is to answer the following:

a) Is it at least as likely as not that the Veteran's hypertension was incurred in, or is otherwise related to active service, to include his presumed exposure to herbicides agents?  

b) Did hypertension manifest to a degree of 10 percent or more within a year of discharge from service in November 1971?

A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record, to include the Veteran's lay statements, and relevant medical literature should be considered.

The examiner must presume the Veteran was exposed to herbicides.  

While hypertension is not listed under 38 C.F.R. § 3.309 (e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  Thus if the examiner provides a negative opinion, it should not be based on the absence of hypertension from VA's presumptive list of disabilities associated with herbicide exposure, enumerated in 38 C.F.R. § 3.309 (e). 

4.  Finally, readjudicate the appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




